        Case 1:19-cv-00139-TJC Document 21 Filed 06/22/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 AMERICAN RELIABLE
 INSURANCE COMPANY,                              CV 19-139-BLG-TJC

                     Plaintiff,
                                                 ORDER
vs.

GINO D. ULMER and BREANNE
MCKITTRICK,

                     Defendants .

      Before the Court is Plaintiffs’ unopposed Motion to File Second Amended

Complaint. (Doc. 20.) The Court notes that Plaintiffs’ motion has failed to adhere

to L.R. 15.1, which reads in full:

      When a party moves for leave to amend or supplement a pleading, the
      proposed pleading must be attached to the motion as an exhibit. If leave
      is granted, the party must promptly file the pleading

Compliance with L.R. 15.1 is required. Accordingly,

      IT IS ORDERED that Plaintiffs’ Motion to File Second Amended

Complaint (Doc. 20) is REJECTED with leave to renew.

      DATED this 22nd day of June, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
